Environmental and Social Review Summary (ESRS)
X-Elio - Xoxocotla PV Solar Plant

Language of the original document: English

1. General Information and Overview of scope of lIC E&S Review

The X-Elio (the Client) — Xoxocotla Solar Photovoltaic (PV) Plant (the Project) is located in the Municipality
of Ayala, Morelos State, Mexico. The Project, with a total capacity of 81.40 megawatt peak (MWp)
includes also a transmission line (TL), that totalize 2.87km that will evacuate the energy produced in the
plant to the Mexican Federal Electricity Commission (Comisién Federal de Electricidad, “CFE”) national
grid system and thereafter through a distribution network via a “lifting substation.” This site has a 25-year
life expectancy for energy production.

The Xoxocotla Project site with a total extension of approximately 255 hectares (ha) is anticipating a 12-
month timeline for preparations of the site and a 3-year timeline for site construction. The Client has not
yet engaged an Engineering, Procurement, and Construction (EPC) contractor for construction works.

The Client has submitted on May 19th, 2017 an Environmental Impact Assessment of the project
(Manifestacién impacto ambiental, MIA) for licensing to the Secretaria de Medio Ambiente y Recursos
Naturales (SEMARNAT) — Morelos and a Social Impact Assessment of the project (Evaluacién de impacto
Social, EIS) to the Secretaria de Energia (SENER). The Client is expecting to receive the license resolution
from SEMARNAT and a resolution from SENER. Per the MIA, it states that forest vegetation covers
approximately 24.5 hectares of the project site and that a Technical Justification Study (Estudio técnico
justificativo - ETJ) study will be conducted. However, there is no evidence of this study in the current
documentation.

Project’s main impacts and risks are related to: i) community relationship (e.g. jobs expectations); ii)
contractor E&S management; iii) worker and community health and safety (including increased vehicular
traffic during construction); and iv) biodiversity. These impacts and risk are considered to be largely
reversible and readily addressed through well-known mitigation measures detailed in the corresponding
the environmental programs that conform the Basic Environmental Plan. Moreover, the Project’s areas
of influence do not intersect any protected nor cultural heritage areas; no resettlement will be necessary,
and no indigenous communities will be affected. Therefore, the Project has been classified as a Category
B project according to the IIC's Environmental and Social Sustainability Policy.

The Performance Standards (PS) triggered by the Project are: i) PS1: Assessment and Management of
Environmental and Social Risks and Impacts; ii) PS2: Labor and Working Conditions; iii) PS3: Resource
Efficiency and Pollution Prevention; iv) PS4: Community Health, Safety, and Security; and iv) PS6:
Biodiversity Conservation and Sustainable Management of Living Natural Resources.

Environmental and Social Due Diligence (ESDD) process included a field appraisal mission conducted ON
July 28, 2017. The field mission was composed by: i) Independent Environmental and Social Consultant
(IESC) team; ii) Social, Environment and Governance (SEG) officer; and iii) the Project’s senior
management. Project sites visited included the location of the substation, transmission line path, access
roads, and accessible perimeter areas. IESC also had the opportunity to meet the project sites’ owners
and the Municipal (Ayala) Director for Urban Development and Territorial Zoning as well as ejido
representatives.

2. Environmental and Social Context

The Xoxocotla Project site location is approximately 15 Km from Cuautla and is within the municipality of
Ayala, Morelos . The project site will be located between Jose Maria Morelos Avenue and Yautepec-
Jojutla Road on ejido land. An ejido is a land tenure figure particular to Mexico, similar to a cooperative,
where various ejidatarios have collective rights to land tracts and make decisions about the property as a
group. Within each ejido there are individually-owned parcels as well as “common use” areas. There were
51 individual contracts drawn with the 42 ejidatarios on whose parcels the Project would be developed.
The transmission lines will span less than 3km and will be built on common use ejido land.

Approximately 87.6 percent of the Xoxocotla project site is currently occupied by fields of agricultural
maize and sorghum, with smaller patches of secondary shrub and lowland vegetation occupying
approximately 12.4 percent of the project site. The localities in close proximity to the project site consist
mainly of ranches within the municipality of Ayala, approximately 6 Km from the project site. The largest
municipality within close proximity to the project site is Cuautla. Presently, there are no industrial,
touristic points of interest, mines, or forestry zones in the immediate surrounding area of the project site.
In addition, the site is far from any federal or state protected lands.

The project site will be located near federal highway No. 160 Cd. Mexico-Morelos and the Galeana-Cuautla
municipal road which will provide easy access between the project site location and the nearby urban
centers and communities. Based on the site visit and all pertinent documentation shared by the Project,
as well as a review conducted by the IESC, there will not be any involuntary resettlement impacts based
on land acquisition. In addition, there are no stakeholders or inhabitants/users (informal or formal) that
depend on the Project lands for subsistence or as an exclusive source of economic sustainability.

3. Environmental Risks and Impacts and Proposed Mitigation and Compensation Measures

3.1 Assessment and management of environmental and social risks and impacts

At the corporate level, the Client has an Environmental and Social Management System (ESMS) in
accordance with standards ISO 14001:2004, ISO 9001:2008 and OHSAS 18001:2007; and is committed to
environmental conservation. Specific reference is also made to the fulfillment of obligations derived from
the country’s regulations, environmental impact studies and operational/activity licenses. The Project
extends these commitments to its value chain, including environmental criteria in its contracts and the
selection of contractors.

The Client is devoted to prepare, implement and certify its operations in Mexico with ISO 14001:2004, ISO
9001:2008 and OHSAS 18001:2007 standards; however, it still has not implemented, an ESMS at the
project level.

Key Project-specific documents were reviewed included the following: a quality, environmental and
health and safety in the workplace policy; emergency and response plans and a conceptual contingency
plan; MIA; environmental management plan; manual of good environmental practices on site; health and
safety management manual; and a set of environmental management programs. Project’s MIA was
developed to comply with Host Country Environmental and Social (E&S) Legal requirements. At the time
of the assessment E&S Management Plans (ESMPs) were either partially developed or developed at the
conceptual level and, therefore, are partially in line with Applicable Standards.

The Client has a basic organizational structure for its operations in Mexico. However, considering its
planning stage, the Project had not yet established an organizational structure with defined roles,
responsibilities, and authority to implement the ESMS. Nevertheless, according to the Project
certifications and Client’s corporate organizational structure it is likely that they have the knowledge,
skills, and experience and will be able to appoint the adequate resources and generate an organizational
structure capable of managing any residual risks and impacts.

The Project has a basic Emergency Response Plan which includes actions to manage and control spillage
of hazardous products or wastes, fire, explosions and floods, but that needs to be updated to fully comply
with this PS 1. It also has a conceptual Contingency Plan that has to be focused on a PV project.

At the time of the site visit, the Project had identified stakeholders and prioritized their level of
engagement. According to local (National) requirements consultation activities carried out so far are
deemed adequate. However, PS1 require a more robust stakeholder mapping exercise and consultation
to be conducted along the communities most likely to be affected by the Project. The level of intensity of
their potential stake or a full consideration of the Project’s impacts on their activities have not yet been
clearly discussed and assessed.

So far, no detail of the steps taken to disclose Project activities to local communities were available,
though corporate and regulatory level (i.e. municipality) disclosures have all been conducted adequately
for all remaining stakeholders. Similarly, the social commitments made to local communities and other
stakeholders have not been clearly listed or communicated among stakeholders.

3.2 Labor and working conditions

The Client’s Health, Safety and Environment (HSE) Department establishes guidelines, plans and programs
to be developed at the corporate level. For each country where it does business, the Client has a Health
and Safety Supervisor. This person is responsible for implementing the plans and programs that have
been established, and for overseeing and monitoring the obligations derived from the Project’s Integrated
Management System, the applicable legal requirements, and for the Project’s personnel and
subcontractors.

The EHS program requires that all workers receive training in risk prevention in accordance with their
category and functions. This requirement also applies to subcontractors who, before they begin
construction operations at the facilities, must have regulatory training to guarantee quality standards and
minimize the risk of accidents.

Contract to be used to engage all workers have specific chapters that describe the employee’s rights,
working hours, wages, overtime, compensation, and applicable health benefits. The Client has policies
that reiterate nondiscriminatory and equal opportunity practices, especially as it pertains to women. Even
though the EPC contractor has a corporate internal grievance mechanism, it is not yet part of the Project’s
ESMS.
The Project uses a powerful document management software, cloud storage and accounting programs
integration platform named UBYQUO that creates a common working area for contractors, HS
supervisors, and construction sites/generation facilities, to exchange documents in a unified environment
in a simple, swift, and effective manner.

A “Manual de Gestion de Seguridad y Salud” (Health and Safety manual) has been developed for the
Project. This document includes a good framework for HS management as wells as conceptual references
to evaluation of risk, incident investigation and operational controls. The manual makes special mention
of “especially sensitive workers” referring to underage workers and the necessity to comply with local
applicable legislation related to child work.

According to the Client’s corporate guidelines, the same safety requirements expected from its employees
are also expected from subcontractors.

Based on the information reviewed, there is no evidence at the project level of a procedure for contractors
and provider’s evaluation, regarding the EHS aspects.

3.3 Resource efficiency and pollution prevention

The Client has developed the “Manual of Good Environmental Practices on Site.” This Manual discusses
preferred management techniques or work patterns, with the objective to raise worker and management
awareness, promote a change in attitude and/or behavior to improve environmental performance, and
thereby decrease impacts to the environment. As part of the MIA preparation, considerations were given
to background ambient conditions, the presence of local communities, the expected Project demand for
water and the availability of waste disposal facilities.

At corporate level, measurements of energy consumption, emissions, waste, and discharges for
construction and operation activities to analyze their efficiency, are required in order to establish periodic
improvement towards minimizing the project’s environmental impact. However, at Project level, a clear
Policy or programs for efficient resources use was not evident.

As part of the MIA, Environmental Management Plans in line with host country requirements were
prepared and the made commitments with the environmental authorities to implement measures to
avoid, minimize, and control the release of pollutants to air, water, and soil were made. The EMP contains
basic good practices and actions to manage non-hazardous and hazardous waste, and address
consumption, use and storage of chemical products, disposal, noise, atmospheric emissions, dust
emissions, and effects on nature and landscape. However, a specific Project-level ESMP including all
impact mitigation measures has not been developed.

At corporate level estimations of CO2 emissions of all operations are mainly related to indirect emissions
generated at the electricity plants, consumption at the facilities, offices, and travel by employees to their
places of work. Also estimations of ozone-depleting substances and of dust and particles are required.
Despite the latter, the Project has not yet provided an estimate of CO2 emissions for its different phases.
With regards to emissions of dust and particles, controls are only established for the construction phase,
when tracks are watered to mitigate dust emissions.

3.4 Community health, safety and security
At the time of the evaluation, not all possible risks on community health and safety during the Project life
cycle had been considered, nor had preventive and control measures been established accordingly. Risks
associated with construction activities did not include those related to transport safety along roads and
access corridors, impacts to water quality and quantity, inadvertent development of new vector, and
potential for transmission of communicable diseases. In addition, no assessment of potential health
associated impacts in nearby localities due to the rapid influx of labor during the Project construction
phase.

There at least two ejidatarios whose access route to their parcels will need to change because the access
road to the Project will be fenced in. Once the Project’s perimeter fence is installed, a different, existing
though longer access road will be conditioned for daily access. This change should be consulted and
agreed to with the affected ejidatarios in order to prevent undue burden and mitigate the possible
economic ramifications of the project’s location and access route modification.

The Client will retain the services of a security firm in order to protect their assets. Security personnel will
not be armed and will be trained on best practices and proportional use of force. In Mexico, security
companies usually establish procedures and provide a record of investigation for every employee
including criminal records.

3.5 Biodiversity conservation and sustainable management of living natural resources

As stated before, the Project will be located mostly in modified habitats. Despite the latter, there are
some important biodiversity values in both of the proposed Project sites that were assessed at the time
of the MIA preparation.

The project site will have a total area of approximately 310 ha, 82% of which will be occupied by solar
panels over an area of 247 ha. Approximately 87.6% (271 ha) of the Xoxocotla project site is currently
composed of agricultural fields of maize and sorghum, with smaller patches of secondary shrub and
lowland vegetation occupying approximately 12.4% (38 ha) of the project site. The project is not located
in any nationally protected or internationally recognized areas of conservation importance, Important
Bird Area (IBA) or biological corridor. It is located within the important hydrological region: Regién
Hidroldgica prioritaria Rio Amacuzac-Laguna de Zempoala.

The project is located within Environmental Management Units (UGA) 189 and 195 of the Regional Ecology
Program of the state of Morelos. UGA 189 has a mixed policy of utilization-restoration and UGA 195
requires protection of biodiversity values. The project is compatible with these requirements. Vegetation
field surveys were conducted at 9 sites within the project area and 14 points within the SAP (regional area
around the project area), focusing mostly within the natural habitat. Fifty-nine plant species belonging to
22 families were documented, none of which are globally threatened, protected under NOM-059-
SEMARNAT-2010, or endemic to the area.

The faunal inventory carried out in the Project Area (AP) and the surrounding area (SAP) documented 55
species of terrestrial vertebrates, of which birds was the most diverse with 43 species, followed by
mammals with 8 and reptiles with 4 species. One species of iguana, Ctenosaura pectinate, is listed as
Threatened on NOM-059-SEMARNAT-2010 and is endemic to Mexico. The MIA states that this species is
also listed by the global IUCN Redlist of Threatened Species as Critically Endangered (CR) but that is not
correct. It has not been evaluated or listed by IUCN. One species of bird, the white-tailed hawk,
Geranoaetus albicaudatus, is listed as Protected under the national NOM-059-SEMARNAT-2010 but is not
globally threatened (IUCN LC).

Many of the species documented are tolerant to anthropogenic disturbance and are considered common,
and were present in both Project Area and broader SAP. The SAP contained a greater number of species
associated to a greater vegetation cover such as the coati (Nasua narica) and the white back skunk
(Conepatus leuconotus). Impacts on flora and fauna are predicted to be minor. Two hundred and seventy
four hectares of vegetation will be removed but most will be agricultural lands. Vertebrates, especially
lizards and small animals will lose some habitat and may lose connectivity to other forested patches.

Mitigation actions include to regenerate the soil and vegetation cover and as much as possible, flora and
fauna conservation areas will be left in the area, in areas that are not occupied by solar panels. Natural
repopulation of vegetation will be allowed with native flora species that do not reach a height that
compromises the functioning of the solar panels. Actions for fauna include typical capture, relocation,
and training for employees regarding flora, fauna, as well as a Wildlife Rescue Program. The project will
implement an Environmental Monitoring Program to evaluate the status of selected indicators (positive
or negative).

Analysis of potential impacts of solar panels on migratory birds and other fauna (e.g., the lake effect) was
not included on the MIA nor was the assessment of impacts of fences and transmission lines.

No Biodiversity Management Plan (BMP) was provided despite the fact that the Project’s area of influence
intersects some natural habitats.

Project impacts on ecosystem services were not specifically discussed in the MIA. However, no major
impacts are expected in relation with ecosystem services, since the Xoxocotla site is mostly a modified
habitat with little ecosystem service use of the natural habitat. Transmission lines will remain free of
vegetation on the right-of-way (ROW), but the growth of native species outside this ROW will be allowed.

4. Local Access to Project Documentation

The Project has made available all documentation pertaining to the project to official agencies associated
with environmental licensing: Secretaria de Energia / Ministry of Energy (SENER), Secretaria de Medio
Ambiente y Recursos Naturales / Ministry for the Environment and Natural Resources (SEMARNAT),
Comisién Federal de Electricidad / Federal Commission of Electricity (CFE), Centro Nacional de Control de
Energia / National Center For Energy Control (CENACE), Comisién Reguladora de Energia / Energy
Regulatory Commission (CRE), Secretaria de Comunicaciones y Transportes / Ministry of Communications
and Transport (SCT), Comisién Nacional del Agua / National Water Commission (CONAGUA), Instituto
Nacional de Antropologia e Historia / National Institute Of Anthropology And History (INAH), Secretaria
del Trabajo y Previsién Social / Ministry of Labor and Social Welfare (STPS). However, it is not making
information available to the general public and the population affected by the project. The Sustainability
Policy and information about the Project’s Environmental, Social and Corporate Governance — ESG can be
accessed via the website: http://www.x-elio.com/en/sustainability.

5. Environmental and Social Action Plan (ESAP)

The Environmental and Social Action Plan (ESAP) is the following:
Environmental and Social Action Plan (ESAP)

XBlio - Xoxocotla PV Solar Plant

‘ACTION

DELIVERABLE

14

PS 1. Assessment and Management of Environmental and Social Risks and Impacts

1. Develop and implement a Project-specific Environmental and Social Management System (ESMS) that incorporates all the
requirements contained in the Environmental Permit, the Applicable Standards and Policies, and a comprehensive
identification of risk and impacts for the Influence area, that has: i) Objectives, indicators, budget, responsibilities &
authorities, internal staffing 8 outsourcing, training and reporting; ii) Policies defining the environmental, health and safety,
labor and social objectives and principles for the Project; and iii) Monitoring procedures to guarantee continuous
improvement.

ESMS with management plans and
programs developed, updated and
‘evidence of implementation (handbook
‘and procedures).

14

responsibilities; viii) incident investigation and follow-up procedures; ix) contact information for emergency and support services; xi) a
map of the work place that shows evacuation routes and asserrbly locations; xii) locations of emergency equipment; xii) first aid station;
xiv) rescue plan evaluation; and xv) periodical revision of the plan.

2. Obain the Environment License and the approval of the EIS. Also provide darification andior evidence regarding the Environmental Licence, EIS approval Prior to construction
necessity of forest characterization through an ET in in order to request the change of land use. ETJ study, if applicable
3. Develop a Stakeholder Engagement Plan aligned with the stakeholder mapping exercise. Stakeholder Engagement Plan Prior to dosing
4. Develop a Community (extemal) grievance mechanism ‘Community (extemal) grievance Prior to dosing
mechanism.
Compile a Project specific Environmental and Social Management Plan (ESVP) using the Project Environmental Management Plan, SVP. Prior to dosing
42__| the Environmental Management Program ofthe MIA, and IFC EHS @.idelins, integrating stakeholder repping findings as reference,
considering the risk and impacts identification.
Establish and implement an organizational structure, with specific personnel with clear lines of responsiblity and authority to implement ‘Organizational structure in place and Prior to dosing
the ESMS for the projects. Recruit and hire or assign an EHS professional who can oversee and manage EHS and social issues during roles and responsibilities defined.
13 ‘construction and operations. Evidence that the needed people have Prior to Closing
been assigned or recruited for each
key position of the ESS.
Prepare @ specific Emergency and Contingency Plan that indudes: 1) organizational structure, il) activation plan; ii) response Updated Emergency response and Prior to dosing and
procedures; iv traning and drills; v) description of potential emergencies; vi) method for reporting / communicating the emergency; vil) Contingency Plan for the Project thereafter in the ESCR

15

Establish a measuring and monitoring system that indludes: |) key risks and impacts of the project on employees, communities and the
natural environment; ii) compliance with laws and regulations; and iii) progress in implementation of the management programs. The
Project should establish, track and measure key indicators,

Environmental and Social Monitoring
program

Prior to dosing and
thereafter in the ESCR

PS 2. Labor and Working Conditions:

24

1. Prepare Occupational Health and Safety (OHS) Programs for the Project, the EPC and the subcontractors that includes
‘specific HS procedures for each of the significant risks identified.

‘Occupational Health and Safety (OHS)
Programs

Prior to dosing

2. Develop an adopt an intemal grievance mechanism, to be implemented by Project, the EPC and subcontractors;

Intemal grievance mechanism

Prior to dosing

3. Prepare OHS risk identification and management measures to be incorporated in the Project Management Pans as well
‘as OHS requirements, incorporated as part of EPC contractual clauses and contractor requirements

Updated Project Management Pians

Prior to dosing

23

chain.

4. Prepare a training program in OHS for workers and subcontractors. 4 EHS Training programs and schedules Prior to dosing
22 Extend a safe and healthy work environment. Include in the EPC's and subcontractors contracts provisions and obligations for the 1 Copyof the contract models Prior to dosing

workers to meet the OHS requirements of the Project.

Develop a protocol to identify and hire suppliers according to their potential adverse environmental and social risks along the supply | 2 Protocol to identify and hire consultants Prior the execution of the

agreement (closing).

PS 3. Resource Efficiency and Pollution Prevention

34

‘After assessing the baseline, elaborate and adopt a Project- specific efficiency resource use strategy that contains objectives and goals
for conserving raw materials, water, and energy consumption; and procedures to reduce or elirrinate the non-hazardous and hazardous
materials in the Project

Efficiency resource use strategy

During project life cycle
and thereafter in the
ESCR,

of fences and transrrission lines on biodiversity.

32 Prepare a waste management program that includes domestic, industrial and hazardous refuse, including specific measures for solar [1 Waste Management Plan. Prior to dosing and
panel disposition thereafter in the ESCR
PS 4. Community Health, Safety and Security
Conduct a comprehensive identification and assessment of all possible risk and impacts on community health and safety during the | 1 Community Health and Safety Plan Prior to dosing.
a1 Project life-cycle associated with all project activities and establish preventive and control measures within a community health and
‘safety plan including: i) Hazardous Materials Management, ii) Exposure to Disease; and iil) inclusion in activities related to Emergency
Preparedness and Response.
42 Prepare an integral Security Management Plan, including risks and impacts identification considering political, economic, legal, military, | 1 Security Management Plan Prior to dosing.
and social aspects.
43 ‘Agreement with the affected ejidatarios of access route modification. 1 Aereoment Prior to constuction
PS 6. Biodiversity Conservation and Sustainable Management of Living Natural Resources.
61 z Developed within 6
Performimpact assessments for potential impacts of solar panels on migratory birds and other fauna (e.g, the lake effect) andimpacts | 4 pact assessment matrix rronths after the closing

62

Prepare and adopt a Biodiversity Management Pian (BIVP) to combine and detail all biodiversity rritigation actions for key species with
‘an aimto achieve No Net Loss of Biodiversity for those values.

Biodiversity Management Pian (BMP).

BVP Developed in 6
months after the closing,
BIVP Implemented for life
of project according to
BWP actions timelines.

63

Prepare and implement a Biodiversity Monitoring and Evaluation Plan (BIVEP) to assess the survival of target species in the relocation
‘and refuge areas and to demonstrate No Net Loss of Biodiversity for key species.

2 Evidence of the implementation of the Inthe ESCR
BMP.
BVEP Developed within 6
11 Biodiversity Monitoring and Evaluation months after the closing,

Plan (BIMEP) developed.

BIVEP implemented for
the life of the project.

Evidence of the implementation of the
BIVEP.

Inthe ESCR’

